    Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 1 of 12 PageID #:76101



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE: TESTOSTERONE                              MDL No. 2545
REPLACEMENT THERAPY
PRODUCTS LIABILITY LITIGATION                    Master Docket Case No. 1:14-cv-01748

___________________________________/

                 NONPARTY GEMINI INSURANCE COMPANY’S
      MOTION TO INTERVENE IN SETTLEMENT ALLOCATION PROCEEDINGS

         Gemini Insurance Company (“Gemini”), pursuant to Fed. R. Civ. P. 24, and as the

insurer for Endo Pharmaceuticals Inc. (“Endo”), moves to intervene in this action for the limited

purpose of participating in the process of allocating the settlement funds to the defendants, and

in support states:

                                      INTRODUCTION

         Endo settled this matter without Gemini’s participation and without Gemini’s consent;

nonetheless, Endo expects Gemini to fund its entire settlement. Endo’s motivation is plain. Endo

purchased Auxilium Pharmaceuticals, LLC (“Auxilium”) in 2015. Gemini does not insure

Auxilium, which to Gemini’s knowledge is uninsured. Endo settled jointly with Auxilium, and

the settlement does not differentiate between claims involving Endo products (insured claims)
                                                            1
and claims involving Auxilium products (uninsured claims). For its part, Endo is incentivized to

continue to keep Gemini “in the dark” and otherwise steer the exposure to Endo, rather than

Auxilium. As explained below, how the settlement funds are ultimately allocated between the



1
 By filing this motion and participating in the allocation process, which is necessary to protect
Gemini’s interests, Gemini does not intend to waive any of its coverage defenses, including that
Endo voided coverage by breaching the policy’s consent to settle, voluntary payments, and
cooperation provisions.
 Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 2 of 12 PageID #:76102



two entities and their products could prejudice Gemini because Endo expects Gemini to fund the

entire settlement.

       Upon information and after considerable diligence, Gemini believes the supposed Endo

product claims are worth significantly less than the Auxilium claims. By way of example, based

on the limited information made available to Gemini, only 92 of the supposed Endo product

claimants were using confirmed Endo products at the time of an alleged adverse event. The

overwhelming majority of the claimants are Auxilium claims. There are too many other notable

differences between Endo’s exposure and Auxilium’s liability to address here, and despite

Gemini’s repeated requests, Endo continues to withhold critical information that stifles Gemini’s

efforts from meaningfully scrutinizing the claims. Because Gemini understands the allocation

process is now underway, Gemini respectfully cannot wait on Endo any longer and is

accordingly seeking to intervene to protect its interests.

                      THE UNDERLYING DISPUTE
        BETWEEN ENDO AND GEMINI REGARDING ENDO’S UNILATERAL
           SETTLEMENT AND INCENTIVE TO STEER THE PROCESS

       1.      This MDL includes numerous lawsuits filed against Endo and Auxilium for

injuries resulting from the ingestion of testosterone replacement therapy (“TRT”) products.

       2.      Endo manufactured TRT products Fortesta and Delatestryl (“Endo products”).

       3.      Auxilium manufactured Testim, Testopel, and Striant (“Auxilium products”).

       4.      Endo acquired Auxilium in 2015 and assumed its liabilities, but Gemini does not

insure Auxilium.




                                               Page 2
    Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 3 of 12 PageID #:76103



         Gemini insures Endo products only; Gemini does not insure Auxilium products.

         5.     Gemini issued a claims-made Liability Policy to Endo, effective from 09/26/2013

through 09/26/2014, and bearing Policy No. GL_12089-1. The policy provides a $10 Million

aggregate limit excess of a $10 Million Self-Insured Retention (SIR).

         6.     It cannot be overstated that the Gemini policy covers only Endo, and only for

Endo products. It is undisputed that Auxilium products are not covered.

         7.     Because of the $10 Million SIR, Endo controlled all aspects of the defense and, as

a result, is the gatekeeper of all information relevant to settlement, liability, and damages,

including how the settlement is steered between it and Auxilium.

         Endo settled without Gemini’s participation or consent.

         8.     Throughout the MDL proceedings, Gemini has understood that the Endo product

claims—unlike the Auxilium product claims—were largely worthless and that plaintiffs’ counsel

had difficulty finding any Endo claims worthy of selection for bellwether trial.

         9.     On February 20, 2018, without Gemini’s knowledge or participation, Endo and

Auxilium reached a settlement in principle with plaintiffs.

         10.    The settlement failed to distinguish between Endo product claims (insured) and

Auxilium product claims (uninsured) and collectively referred to Endo and Auxilium as “Endo,”

which is precisely what Endo wants the settlement to be postured.

         11.    Gemini objected to the unilateral agreement and insisted that any settlement
                                                                                               2
differentiate between Endo and Auxilium claims because of their disparate settlement values.



2
 It was evident to Gemini that by lumping together the low-value Endo claims with the separate
and distinct high-value Auxilium claims, Endo was attempting to improperly shift Auxilium’s
uninsured liability to its insurance carriers.


                                              Page 3
 Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 4 of 12 PageID #:76104



       12.      Gemini also objected because it has insufficient information to meaningfully

evaluate the settlement and needs greater transparency in the process.

       13.      Despite Gemini’s requests, as of the date of this filing, the following information

critical to Gemini’s ability to evaluate the claims, settlement, and allocation between Auxilium

and Endo claims remains outstanding:

       •     Identity of billers on the APKS budget, including their level of
             seniority/experience and hourly rate.
       •     Identity of, credentials, specialties, and rates for the medical, FDA regulatory,
             and marketing experts retained.
       •     A copy of the Cost-Sharing Agreement entered into by Endo for a 50/50 split
             between the Endo/Auxilium cases.
       •     A list of cases APKS submitted for “Endo Only” bellwether trials and the
             rationale for selection of these cases.
       •     The original and any amended FDA approval letters that listed the approved
             indications for the two Endo products, Fortesta and Delatestryl.
       •     Internal Endo information regarding prototype promotional/marketing
             material utilized for the Endo products.
       •     The promotional/marketing material utilized for the Auxilium products.
       •     The final list of confirmed “Endo only” exposure plaintiffs, i.e., Aaron Smith,
             Bosko, and Tonnaer.
       •     A list of mixed use Endo/Auxilium products or mixed use Endo/other
             company products.
       •     The January 28, 2018 email attachment from Michelle Pingor to Cindy Khin
             attaching a list of Endo exposure cases.
       •     TRT Market-share data regarding Fortesta, Delatestryl, and Testim – broken
             down by calendar year.
       •     Fortestra label – January 2011 through June 2014.
       •     Fortestra label updated June 19, 2014, adding a venous thromboembolism
             warning.
       •     Fortestra label updated May 11, 2015 adding a cardiovascular injury warning.
       •     Delatestryl label from acquisition through June 2014.




                                                Page 4
 Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 5 of 12 PageID #:76105



       •     A list of factors utilized by APKS and the weight assigned to these factors for
             calculation of the global settlement.
       •     Exhibit A to the Master Settlement Agreement listing all TRT claimants.
       •     Deposition summaries of parties and non-party witnesses
             (treaters/prescribers).
       •     Deposition summaries of Endo 30(b)(6) witnesses.
       •     Deposition summaries of Endo sales representative witnesses.
       •     Medical summaries prepared and utilized to evaluate the cases.
       •     Case evaluation as to how bellwether cases were selected.
       •     Backup information utilized for evaluation for case values for the 300 Endo
             cases.
       •     Newer scientific studies which were positive for Endo.
       •     Copies of the direct-to-consumer advertising ads utilized for Endo products, if
             any.
       •     Copies of the direct-to-consumer advertising ads utilized for Auxilium
             products, if any.
       •     Prototype advertisements published in medical journals by Endo and/or
             Auxilum for their testosterone replacement therapy products.
       •     Any proof of marketing materials or detail person representations which went
             beyond the FDA-approved indications, which would expose the company to
             over-promotion claims.

       14.      Over Gemini’s clear objections, Endo entered into a definitive Master Settlement

Agreement.

       15.      Gemini now seeks to intervene for the limited purpose of participating in the

allocation proceedings and, specifically, ensuring that the Special Master is fully advised of the

circumstances and presented with all relevant information prior to rendering her decisions.




                                               Page 5
    Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 6 of 12 PageID #:76106



                      ARGUMENT AND CITATION OF AUTHORITY

I.       Gemini is entitled to intervene as a matter of right.

         Under Rule 24(a), “[i]ntervention as a matter of right is warranted if the party seeking

intervention can demonstrate: (1) a timely request; (2) an interest in the subject matter of the

action; (3) that disposition of the action without its presence would impair its ability to protect its

interests; and (4) its interests are not adequately represented by the existing parties to the action.”

Liberty Mut. Fire Ins. v. Lumber Liquidators, Inc., 314 F.R.D. 180, 183 (E.D. Va. 2016) (citing

Houston Gen. Ins. Co. v. Moore, 193 F.3d 838, 839 (4th Cir.1999)).

         (1) Gemini’s motion is timely and is being filed proactively despite incomplete
             information due to Endo’s delays.

         Gemini’s request for intervention is timely and being exercised as a final resort because

all other efforts have failed. On September 26, 2018, Gemini learned from Endo that

“allocations” are scheduled to be released “late in Quarter 4 of 2018.” Gemini immediately

prepared this motion, despite lacking critical information that Endo has withheld. Gemini
                                                                           3
advised Endo prior to filing this motion that it cannot wait any longer.

         While “[t]here is no bright-line rule delineating when a motion to intervene is or is not

timely,” Gemini has acted with all deliberate speed. Banco Popular de Puerto Rico v.

Greenblatt, 964 F.2d 1227, 1230 (1st Cir.1992). Gemini has been proactive. Since first learning

of the settlement it has made numerous attempts to obtain the information needed to evaluate the

settlement, including multiple correspondences with Endo. When Endo recently informed

Gemini that allocation would occur in the fourth quarter of 2018, Gemini immediately filed this


3
 On October 10, 2018, in an effort to further delay, Endo conveniently raised waiver of privilege
as a basis for not releasing additional information.



                                               Page 6
    Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 7 of 12 PageID #:76107



motion. Indeed, courts have found intervention timely in situations even where, unlike here,

there was a substantial lapse, especially where there is no prejudice. See Bridge v. Air Quality

Tech. Servs., Inc., 194 F.R.D. 3, 8 (D. Me. 1999) (“Although Gulf filed its motion just four days

before the hearing on damages, the Court finds that the motion is timely”); Meltinos v. Botts,

2017 WL 465674, at *2 (N.D. Ind. Feb. 3, 2017) (“Turning to the first factor under Rule 24(a),

Frankenmuth’s motion is timely. It moved to intervene within four months after Plaintiffs filed

their complaint, and there is no indication that any of the parties would be prejudiced by this

brief delay”); see also Reich v. ABC/York-Estes Corp., 64 F.3d 316, 321 (7th Cir. 1995) (finding

that delay of nineteen months from time suit was filed to time intervention was sought was not

untimely).

         In evaluating timeliness, the question of prejudice is paramount. As one court noted,

“[t]he passage of time is not determinative; rather, ‘the most important consideration in deciding

whether a motion for intervention is untimely is whether the delay in moving for intervention

will prejudice the existing parties to the case.’” Maxum Indem. Co. Sec. Ins. Co. of Hartford v.

Eclipse Mfg. Co., 2008 WL 4831734, at *3 (N.D. Ill. Nov. 5, 2008) (quoting Nissei Sangyo Am.
                                             4
v. U.S., 31 F.3d 435, 438 (7th Cir.1994)).

         Here, there is no prejudice to Endo. The allocation process has only recently started.

Moreover, Gemini is intervening for the limited purpose of ensuring that the Special Magistrate

is fully informed regarding the totality of the circumstances and is presented with all relevant

4
  The inquiry regarding timeliness focuses on the proceedings, as opposed to the lawsuit as a
whole. Gemini is seeking to intervene in a post-settlement process that only recently started.
See Frank Betz Assocs., Inc. v. J.O. Clark Const., 2010 WL 2375871, at *2 (M.D. Tenn. June 4,
2010) (“Despite the fact that this matter has been pending now for more than two years, the
Court does not find that AIC’s motion is untimely under the particular circumstances
[intervention to introduce a special interrogatory at trial] presented here.”).



                                                 Page 7
 Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 8 of 12 PageID #:76108



information. Where there is no prejudice, a motion to intervene is timely as a matter of law. See

Aurora Loan Servs. v. Craddieth, 442 F.3d 1018, 1027 (7th Cir. 2006) (“[I]n the absence of any

indication of prejudice to the [existing parties] ... the motion cannot be adjudged untimely as a

matter of law.”). Intervention should be granted to Gemini as a matter of right.

       (2) As Endo’s insurer being asked to fund the settlement; consequently,
           Gemini has a direct and immediate interest in the allocation process.

       “When seeking to intervene as of right, a movant must demonstrate that its interest in the

litigation is ‘direct and concrete’ and ‘accorded some degree of legal protection.’” Chicago Imp.,

Inc. v. Am. States Ins. Co., No. 09-C-2885, 2010 WL 3385539, at *4 (N.D. Ill. Aug. 24, 2010)

(citing Diamond v. Charles, 476 U.S. 54, 75 (1986)). “While such an interest is difficult to define

with particular precision, it is something more than a mere ‘betting’ interest, but less than a

property right.” Id. (citing Security Ins. Co. of Hartford v. Schipporeit, Inc., 69 F.3d 1377, 1380–

81 (7th Cir.1995)).

       It is difficult to imagine a more direct and concrete interest in these proceedings than

Gemini’s interest. Gemini is being asked to fund Endo’s settlement. Depending on how the funds

are allocated there could be a difference of millions of dollars. Motions to intervene are routinely

granted to insurers with direct pecuniary interests in the outcome of legal proceedings such

as this. In Napoli v. City of Brunswick, 2009 WL 805140 (N.D. Ohio Mar. 26, 2009), for

example, the insurer provided homeowners’ insurance to one of the defendants in a breach of

privacy suit. The insurer sought to intervene on the basis that it had a “direct pecuniary interest in

the outcome of the case.” The court found that the insurer may be liable for a judgment against

its insured, and found the insurer had a legal interest in the outcome of the case. Id. at *2; see

also Bridge, 194 F.R.D. at 7–8 (holding insurer can intervene to protect its interest, since “at the




                                               Page 8
 Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 9 of 12 PageID #:76109



damages stage of the proceedings, the insurer's interest becomes less contingent and more

direct”); Levenfeld v. Clinton, 674 F. Supp. 255, 257 (N.D. Ill. 1987) (allowing liability insurers

to intervene to protect their interest).

        (3) Based on Endo’s unauthorized settlement, its control of all aspects of the
            defense, and its incentive to weight the settlement towards Endo product claims,
            Gemini’s interest are not adequately represented in these proceedings.

        Gemini’s interests are not represented in the settlement allocation proceedings and, in

fact, Endo is incentivized to have the allocation weighted in favor of Endo product claims.

By way of background, Gemini believes Endo crafted its settlement with insurance in mind.

By lumping Auxilium and Endo product claims together, Endo intended to shift liability for the

uninsured, high-value Auxilium claims to the insured, low-value Endo claims. This is

presumably why Endo excluded Gemini from negotiations, reached an agreement in principle

without Gemini’s knowledge, and to this day continues to withhold important information from

Gemini needed to evaluate the settlement. Under these circumstances, it is clear that, unless

Gemini is permitted to intervene, its interests will not be adequately represented. See Meltinos v.

Botts, 2017 WL 465674, at *3 (N.D. Ind. Feb. 3, 2017) (“Finally, the Court agrees that

Frankenmuth’s interests are not adequately represented by Plaintiffs. The characterization of any

settlement or judgment awarded to Plaintiffs could affect Frankenmuth’s ability to fully recover

the payments it made to Plaintiffs for medical expenses and indemnity.”). By participating,

Gemini will ensure that the Special Master is aware of the circumstances, that she has all

relevant information, and that the information is presented fairly. In short, Gemini’s involvement

will prevent the potential for an unfair process and prejudicial result.




                                               Page 9
Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 10 of 12 PageID #:76110



II.    The factors for a permissive intervention are also satisfied.

       If the Court finds that Gemini is not entitled to intervene as a matter of right, it should be

permitted permissive intervention under Fed. R. Civ. P. 24(b). “[F]or permissive intervention,

a proposed intervenor must show that: (1) its motion is timely; (2) it has questions of law or fact

in common with the pending action; and (3) intervention will not cause undue delay or prejudice

for the original parties.” Cont’l Cas. Co. v. Nat’l Union Fire Ins., 2013 WL 12225980, at *2 (D.

Minn. Aug. 29, 2013). As detailed above, Gemini’s motion is timely and no existing parties

would be prejudiced by its intervention. Moreover, Gemini certainly has questions of law and

fact in common with the allocation proceedings. Gemini’s involvement directly aligns with the

Special Master’s inquiry into the merits and value of each individual claim. Finally, Gemini’s

intervention will not cause undue delay since the allocation process is not scheduled to be

completed until the end of this year.

                                          CONCLUSION

       For all these reasons, Gemini respectfully requests that it be permitted to intervene for the

limited purpose of participating in the settlement allocation proceedings, which is necessary to
                                                                                 5
protect its interests, and any further relief the Court deems just and proper.




5
  Gemini requests the Court dispel any requirement of serving a “pleading” under Rule 24(c).
In situations involving intervention, the pleading requirement is routinely waived. See Cmty.
Vocational Sch. of Pittsburgh, Inc. v. Mildon Bus Lines, Inc., 2017 WL 1376298, at *3 (W.D. Pa.
Apr. 17, 2017) (“Given that Erie seeks to intervene in order to submit special interrogatories, not
to file a pleading, and there is no evidence that Erie’s failure to submit a pleading along with its
motion to intervene caused prejudice to the existing parties, the court will exercise its discretion
and waive the pleading requirement.”).


                                              Page 10
Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 11 of 12 PageID #:76111



Dated: October 12, 2018                    Respectfully submitted,

                                           s/ Patrick M. Grand
                                           Patrick M. Grand
                                           CLYDE & CO US LLP
                                           55 West Monroe Street, Suite 3000
                                           Chicago, IL 60603
                                           (312) 635-7000
                                           Patrick.Grand@clydeco.us




                                     Page 11
Case: 1:14-cv-01748 Document #: 2892 Filed: 10/12/18 Page 12 of 12 PageID #:76112



                               CERTIFICATE OF SERVICE

       I CERTIFY that on October 12, 2018, I e-filed this document using the CM/ECF system.

I further certify that I am unaware of any non-CM/ECF participants.

                                                   s/ Patrick M. Grand
                                                   Patrick M. Grand
                                                   CLYDE & CO US LLP




                                           Page 12
